      CASE 0:17-cv-01826-PAM-BRT Document 219 Filed 07/11/19 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

 T.F. by his next friend Tracy Keller; K.D.    Civil No. 0:17-cv-01826-PAM-BRT
 by his next friend Laura Ferenci; C.O. by
 her next friend Laura Ferenci; L.L. by his
 next friend Gerald Kegler; T.T. and M.T.
 by their next friend Dr. Caryn Zembrosky;
 T.M., T.E., and A.T. by their next friend
 James Dorsey; A.W. and J.W. by their          STIPULATION TO SUSPENSION OF
 next friend Margaret Shulman, and I.W.,           LITIGATION DEADLINES
 D.W., and B.W by their next friend Gloria
 Anderson, individually and on behalf of
 all others similarly situated,

                        Plaintiffs,

 v.

 Hennepin County; Hennepin County
 Department of Human Services and
 Public Health; David J. Hough, Hennepin
 County Administrator; Jennifer
 DeCubellis, Hennepin County Deputy
 Administrator for Health and Human
 Services; Jodi Wentland, Hennepin
 County Director of Human Services;
 Janine Moore, Director, Hennepin County
 Child and Family Services; and Tony
 Lourey, Commissioner, Minnesota
 Department of Human Services,

                        Defendants.


           WHEREAS the parties to this action have executed a Stipulation and Settlement

Agreement, which will resolve and settle all disputed claims among them;

           WHEREAS the parties intend to submit the Stipulation and Settlement Agreement

to the Court seeking preliminary and final approval under Fed. R. Civ. P. 23(e); and



526251.1
    CASE 0:17-cv-01826-PAM-BRT Document 219 Filed 07/11/19 Page 2 of 4



      WHEREAS the parties have agreed that all litigation deadlines should be suspended

pending the Court’s decision on approval of the settlement.

      Accordingly, Plaintiffs and Defendants stipulate and respectfully request that the

Court enter an Order suspending all litigation deadlines, pending the Court’s decision on

preliminary and final approval of the proposed settlement.




 Dated: July 11, 2019                           FAEGRE BAKER DANIELS LLP


                                                s/ James L. Volling
                                                James L. Volling, MN Atty #113128
                                                 James.Volling@FaegreBD.com
                                                Larry E. LaTarte, MN Atty #0397782
                                                 Larry.LaTarte@FaegreBD.com
                                                Nathaniel J. Zylstra, MN Atty #0314328
                                                 Nathaniel.Zylstra@FaegreBD.com
                                                Nicholas J. Nelson, MN Atty #0391984
                                                 Nicholas.Nelson@FaegreBD.com
                                                Jeffrey P. Justman, MN Atty #0390413
                                                 Jeff.Justman@FaegreBD.com
                                                Laura Reilly, MN Atty #0397655
                                                 Laura.Reilly@FaegreBD.com
                                                2200 Wells Fargo Center
                                                90 South Seventh Street
                                                Minneapolis, MN 55402-3901
                                                Telephone: (612) 766-7000

                                                A BETTER CHILDHOOD, INC.
                                                Marcia Robinson Lowry (admitted pro
                                                hac vice)
                                                 mlowry@abetterchildhood.org
                                                Sarah Jaffe (admitted pro hac vice)
                                                 sjaffe@abetterchildhood.org
                                                355 Lexington Ave., 16th Floor
                                                New York, New York 10017



                                            2
   CASE 0:17-cv-01826-PAM-BRT Document 219 Filed 07/11/19 Page 3 of 4



                                       CUTI HECKER WANG LLP
                                       Eric Hecker (admitted pro hac vice)
                                        ehecker@chwllp.com
                                       305 Broadway
                                       New York, New York 10007
                                       Attorneys for Plaintiffs


                                       OFFICE OF THE ATTORNEY
Dated: July 11, 2019                   GENERAL
                                       State of Minnesota


                                       s/ Jason Marisam
                                       Janine Kimble, MN Atty #0392032
                                        janine.kimble@ag.state.mn.us
                                       Jason Marisam, MN Atty #0398187
                                        jason.marisam@ag.state.mn.us
                                       Assistant Attorneys General
                                       445 Minnesota Street, Suite 1100
                                       St. Paul, MN 55101-2128
                                       (651) 757-1243

                                       ATTORNEYS FOR DEFENDANT
                                       TONY LOUREY




                                   3
   CASE 0:17-cv-01826-PAM-BRT Document 219 Filed 07/11/19 Page 4 of 4




Dated: July 11, 2019             LOCKRIDGE GRINDAL NAUEN P.L.L.P.


                                 s/ Charles N. Nauen
                                 Charles N. Nauen, MN Atty #121216
                                  cnnauen@locklaw.com
                                 David J. Zoll, MN Atty #0330681
                                  djzoll@locklaw.com
                                 Brian D. Clark, MN Atty #0390069
                                  bdclark@locklaw.com
                                 Rachel A. Kitze Collins, MN Atty #0396555
                                  rakitzecollins@locklaw.com
                                 100 Washington Avenue South, Suite 2200
                                 Minneapolis, MN 55401
                                 (651) 339-6900

                                 Michael O. Freeman, MN Atty #0031860
                                  michael.freeman@hennepin.us
                                 Daniel P. Rogan, MN Atty #0274458
                                  daniel.rogan@hennepin.us
                                 HENNEPIN COUNTY ATTORNEY’S OFFICE
                                 C-2000 Government Center
                                 300 South Sixth Street
                                 Minneapolis, MN 55487
                                 (612) 348-5550

                                 ATTORNEYS FOR DEFENDANTS
                                 HENNEPIN COUNTY; HENNEPIN
                                 COUNTY DEPARTMENT OF HUMAN
                                 SERVICES AND PUBLIC HEALTH, DAVID
                                 J. HOUGH, JENNIFER DeCUBELLIS, JODI
                                 WENTLAND, AND JANINE MOORE




                                   4
